PER CURIAM.
Eddie Thomas Jackson appeals a district court order denying motions claiming the indictment was defective and seeking to have his conviction vacated. On direct appeal, this Court found Jackson’s guilty plea was knowing and voluntary. See United States v. Jackson, 48 Fed.Appx. 902 (4th Cir.2002) (unpublished). We find the district court properly denied Jackson’s motions. Accordingly, we affirm on the reasoning of the district court. See United States v. Jackson, No. CR-00-607 (D.S.C. June 22, 2004). We deny Jackson’s motion to prohibit certain justices from hearing his appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED